Citation Nr: 1529600	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  14-05 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bladder cancer, claimed as due to exposure to Agent Orange.

2.  Entitlement to service connection for kidney cancer, claimed as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing in May 2014.  A transcript of the hearing is of record.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 

FINDINGS OF FACT

The Veteran's carcinomas of the bladder and kidney were not present until many years after the Veteran's discharge from service and are not etiologically related to service. 


CONCLUSIONS OF LAW

1.  Bladder cancer was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  Kidney cancer was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided complete VCAA notice in a letter sent in April 2012, prior to the initial adjudication of the claims in August 2012.  

The record also reflects that the Veteran's service treatment records and VA treatment records have been obtained.  Neither the Veteran nor his representative has identified any additional, outstanding evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

The Veteran was afforded opportunity to address his claims and did so at a video conference hearing before the undersigned in May 2014.  

The Board acknowledges that no VA examination was provided and no VA opinion has been obtained in response to either claim.  VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

The Veteran is claiming that service connection is warranted for carcinomas of the kidney and bladder because they are due to his exposure to herbicides in service.  There is no competent evidence of record supporting this contention.  In addition, there is no evidence suggesting that the claimed cancers were present within one year of the Veteran's discharge from service or that they are otherwise related to service.  Therefore, VA has no obligation to provide an examination or obtain an opinion in response to the claims.

The Veteran in February 2015 submitted a copy of a Board decision of a different veteran's claim which granted service connection for bladder cancer based on a private medical opinion linking that veteran's exposure to herbicide agents and diesel fuel in service to his development of bladder cancer years later.  However, that case is not this case, and that veteran is not this Veteran.  That submitted decision noted that the private physician relied on a review of that veteran's family history which was without cancer, that veteran's history of no significant drug or tobacco use, and other factors particular to that veteran.  At minimum, it is notable with respect to the appellant Veteran's history here, that he has a medically documented history of 50 years of cigar smoking, and has been diagnosed with chronic obstructive pulmonary disease (COPD) and chronic bronchitis.  Thus, the Board finds that the Board decision of another veteran and the private medical opinion cited therein do not serve to indicate a link between this Veteran's presumed exposure to Agent Orange in service and his subsequent development of either bladder cancer or kidney cancer.  That opinion of another veteran thus does not give rise to any requirement to obtain a VA examination in furtherance of this Veteran's claims.    

In sum, the Board is also satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.

II.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303 . 

Where a veteran served for at least 90 days during a period of war and manifests a malignant tumor to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Neither bladder cancer nor kidney cancer is subject to presumptive service connection on basis of herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21258 -21260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32540  (June 8, 2010).  

Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. Factual Background and Analysis

Service personnel records, including the DD 214, document the Veteran's presence in Vietnam during the Vietnam Era.  Hence, exposure to herbicide agents in service is conceded.  38 C.F.R. § 3.307(a)(6).  

There is no contention or evidence indicating that either claimed cancer was present in service or until many years thereafter or that service connection is warranted for either cancer on a basis other than exposure to herbicides in service.

VA treatment records reflect that the Veteran has a history of urothelial cancer of the bladder status post cystoscopy with restaging bladder biopsies in March 2012, and of left ureteral tumor status post radical left nephroureterectomy in May 2012.  No recurrence was found upon cystoscopy in February 2014.  

The urothelial cancer was revealed by pathology to be a high grade noninvasive urothelial carcinoma.  A May 2012 report of the nephroureterectomy states that the Veteran had "two foci of carcinoma, [the] larger one in the portion of the ureter attached to the kidney, and a very small one (identified microscopically) in [a] portion of the ureter attached to the bladder cuff."

Thus, both the claimed cancers have been diagnosed as carcinomas.  

Neither the ureteral carcinoma (kidney cancer) nor the urothelial carcinoma of the bladder is a disease subject to service connection based on Agent Orange exposure.  38 C.F.R. § 3.309(e).  

While the Veteran has submitted a copy of the Board decision discussed above concerning another appellant, for the reasons explained above the Board has determined that the decision is not probative evidence of a nexus between this Veteran's carcinomas and his active service.  Moreover, there is no other probative evidence of the alleged nexus.  While the Veteran might sincerely believe that the cancers at issue were caused by his exposure to herbicides in service, his lay opinion concerning these matters requiring medical expertise is of no probative value.  Therefore, these claims must be denied.

In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to these claims because the preponderance of the evidence is against the claims.
  

ORDER

Service connection for bladder cancer is denied.

Service connection for kidney cancer is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


